Citation Nr: 0635133	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a sexual 
assault to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1969 until 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

Subsequent to the June 1998 rating action, the claims file 
was transferred to the RO in North Little Rock, Arkansas.

It is noted that the veteran's VA Form 9, submitted in 
December 1998, reflects a request for a hearing before a 
Veterans Law Judge sitting at the RO.  Such a hearing was 
scheduled in April 2002 but the veteran failed to report.  He 
also failed to appear when his hearing was rescheduled in 
October 2002.

This matter was previously before the Board in June 2003 and 
September 2004.  On those occasions, remands were ordered to 
accomplish additional development.  


REMAND

The veteran claims that he was sexually assaulted during 
active service in February 1969.  In this regard, it is noted 
that the decision by the United States Court of Appeals for 
Veterans Claims (Court) in Patton v. West, 12 Vet. App. 272 
(1999), clearly alters the landscape in the adjudication of 
claims of service connection for PTSD based upon personal 
assault.  In Patton, the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'" of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post- service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Id. (citing VA Adjudication Procedure Manual M21-
1 (M21-1), Part III, 5.14c (8), (9)). The Court has also held 
that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in- 
service stressor be shown by a preponderance of evidence. Any 
such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.

In light of the above, the Board in June 2003 determined that 
further development was required before the veteran's sexual 
assault claim could be adjudicated.  As such, the claim was 
remanded.  In pertinent part, it was instructed that the 
veteran be scheduled for a VA examination.  The VA examiner 
was requested to  state whether the veteran had PTSD under 
the criteria as set forth in the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  He was further asked to 
report whether it was at least as likely as not that the 
veteran had PTSD as a result of a sexual assault during 
service.  If the veteran's symptoms met the DSM-IV criteria 
for a diagnosis of PTSD, the examiner was to review the 
claims folder, including the service medical and personnel 
records, and render an opinion as to whether there was 
evidence of changed behavior in service which would be 
consistent with the alleged sexual assault.

Pursuant to the June 2003 remand instructions, the veteran 
received a VA psychiatric examination in November 2003.  At 
that time, it was concluded that the veteran did have a 
diagnosis of PTSD that met the criteria set forth under DSM-
IV.  The examiner further noted that, per the veteran's 
history, "...the onset of his symptoms of PTSD appear to have 
occurred after he experienced a sexual trauma and have lasted 
until the present."  The examiner did not, however, state 
whether it was at least as likely as not that the veteran had 
PTSD as a result of a sexual assault during service.  
Moreover, the examiner failed to specifically discuss the 
service medical and personnel records and render an opinion 
as to whether there was evidence of changed behavior in 
service which would be consistent with the alleged sexual 
assault.

Based on the deficiencies in the November 2003 VA 
examination, as described above, the Board again remanded the 
matter in September 2004.  In response, an addendum to the VA 
examination was issued in September 2004.  In that addendum, 
the VA examiner noted that the veteran had complained of 
"constant harassment" apparently by his superior officers 
as early as April 1970.  It was further observed that the 
veteran missed 5 medical appoints in April 1970 and that by 
September 1970 he was being disciplined for refusing to obey 
orders.  A court martial in November 1970 was further noted.  
Moreover, according to the veteran's own report, he started 
to "hate the military," grew his hair long and drank beer 
heavily.  In sum, the examiner concluded that a review of the 
service records demonstrated that the veteran was 
deliberately uncooperative in performing his duties during 
the summer and fall of 1970.  

Despite making the above observations, the September 2004 VA 
addendum did not contain an explicit opinion as to whether it 
was at least as likely as not that the veteran's currently 
diagnosed PTSD was causally related to in-service sexual 
trauma.  Instead, the examiner stated that he could not 
determine whether the veteran's frequent acts of misbehavior 
documented in service were the result of sexual trauma 
because he did not know the date upon which the sexual trauma 
was alleged to have occurred.  He also stated that he was 
unaware of whether the veteran had continued contact with his 
assailant during service and if the assailant gave the 
veteran orders.  However, information addressing all of these 
considerations was available in the record in September 2004.  
Indeed, while the veteran did not specify the date of his 
trauma in the November 2003 VA examination report, he clearly 
did so in other communications of record.  Specifically, 
correspondence dated in April 1998 indicates that the sexual 
abuse occurred in February 1969.  That same communication 
also noted that the veteran never saw his assailant again 
following the incident.  As this information would enable the 
VA examiner to provide the requested opinion, he should be 
directed to again consider whether the misbehavior documented 
in service beginning in 1970 is at least as likely as not a 
manifestation of sexual trauma residuals.  

It is further noted that the VA examiner in September 2004 
commented that the veteran's misbehavior could have been an 
indication that he was very angry concerning his sexual 
abuse, but that "other explanations were also plausible," 
such as an abusive or traumatic childhood.  In this vein, it 
is noted that the post-service treatment records, to include 
a May 1992 report, do reflect reports of childhood sexual 
trauma.  As such, his opinion should also consider this in 
determining the likelihood that the aberrant behavior in 
service was due to a sexual assault while on active duty.  

In addition to procuring a VA opinion as discussed above, 
further development is required before this claim is ready 
for appellate consideration.  Specifically, in a May 2004 
communication, the veteran stated that he told of his in-
service sexual assault to Dr. Ibarra from St. Mary's 
Hospital.  It is noted that records from that physician, 
dated in 1981, are currently of record.  However, as 
explained by the veteran in an April 1998 statement, he did 
not speak of the in-service trauma until the time of his 
present claim.  Thus, it appears that more recent treatment 
records from St. Mary's hospital may be outstanding.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  After obtaining the necessary 
authorization from the veteran, contact 
the records department at St. Mary's 
Hospital in Kansas City Missouri, and 
request any reports of treatment of the 
veteran by G. Ibarra., M.D., from 1998 to 
the present.  If no such records can be 
found, the claims file should so indicate 
a negative search.

2.  Thereafter, return the claims folder 
to the examiner who conducted the 
psychiatric examination in November 2003 
and provided an addendum in September 
2004.  He must review the claims folder, 
including the service medical and 
personnel records, and render an opinion 
as to whether there is evidence of 
changed behavior in service which would 
be consistent with the alleged sexual 
assault.  For the purpose of offering 
such opinion, the examiner may accept 
that the claimed in-service assault 
occurred in February 1969, as stated by 
the veteran, and that he had no further 
contact with his assailant.  The claims 
folder and a copy of this Remand should 
be provided to the examiner.  In the 
event that the examiner who conducted the 
examination in November 2003 is not 
available, authorization should be 
provided to another psychiatric examiner 
to conduct an examination and provide the 
requested opinion.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



